Citation Nr: 1421303	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychosis the purposes of establishing eligibility to treatment.  

[The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, hearing loss, left ear, tinnitus, Non-Hodgkin's lymphoma, aneurysm of the brain, and neuropathy of the bilateral upper and lower extremities, are the subject of a separate Board remand.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1970 to June 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a claim of entitlement to service connection for a psychosis the purposes of establishing eligibility to treatment.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his appeal (VA Form 9), received in January 2013, the Veteran indicated that he desired to have a hearing at the RO before a traveling Veterans Law Judge (VLJ).  In May 2013, he was notified that he had been placed on a waiting list for a videoconference hearing.  

In a statement, dated in December 2013, the Veteran's representative indicated that the Veteran desired to attend a hearing "before a member of the travel section," in support of his claims, and deferred further argument.  

Given the foregoing, on remand, the Veteran should be requested to clarify the type of hearing -by videoconference with a Veterans Law Judge, or before a traveling Veterans Law Judge - that he desires.  

Thereafter, he should be scheduled for the next available appropriate hearing at the RO in Louisville, Kentucky, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The RO should clarify the type of hearing - by videoconference with a Veterans Law Judge, or before a traveling Veterans Law Judge - that the Veteran desires. 

2. Thereafter, the RO should schedule the Veteran for the appropriate hearing in Louisville, Kentucky, in accordance with applicable law in the order that this request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



